Citation Nr: 1551059	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected plantar fasciitis (feet disability), including entitlement to a rating in excess of 10 percent prior to August 21, 2015.

2.  Entitlement to a rating in excess of 20 percent for service connection scoliosis (back disability), including entitlement to a rating in excess of 10 percent prior to August 21, 2015.


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel






INTRODUCTION

The Veteran had active duty service from November 1987 to November 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

These issues were previously before the Board in April 2015, and were remanded for further development.  The requested actions were completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

As discussed in the prior April 2015 decision, the issue of entitlement to service connection for the cervical spine has been raised by the record in the Veteran's VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's bilateral foot disability did not result in severe bilateral flatfoot with objective evidence of marked deformity, accentuated pain on manipulation and use, indication of swelling on use, or characteristic callouses at any point prior to August 21, 2015.

2.  The Veteran's bilateral foot disability did not result in pronounced bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achillis on manipulation at any point during the period on appeal.

3.  The Veteran's back disability did not result in forward flexion limited to between 30 and 60 degrees, combined range of motion of the thoracolumbar spine limited to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait at any point prior to August 21, 2015.

4.  The Veteran's back disability did not result in forward flexion limited to 30 degrees or less or favorable ankylosis of the thoracolumbar spine at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected bilateral plantar fasciitis have not been met prior to August 21, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2015).

2.  The criteria for a rating in excess of 30 percent for service-connected bilateral plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2015).

3.  The criteria for a rating in excess of 10 percent for service-connected scoliosis have not been met prior to August 21, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).

4.  The criteria for a rating in excess of 20 percent for service-connected scoliosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased ratings for her service-connected bilateral plantar fasciitis and scoliosis of the back.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Plantar Fasciitis

As discussed, the Veteran is seeking an increased rating for her bilateral plantar fasciitis.  In seeking a higher rating, the Veteran has described experiencing constant pain, aching, and stiffness in the heels and bottom of her feet which prevent her from standing for longer than approximately 20 minutes.  See e.g., May 2012 Notice of Disagreement.  

The Veteran's service-connected plantar fasciitis has been rated under diagnostic code (DC) 5276, the code of acquired flatfoot, throughout the period on appeal.    Under this DC, a 10 percent rating is warranted for moderate pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendon Achillis, or pain on manipulation and use of the feet, whether in both feet or one foot.  A higher 20 percent rating is warranted for severe bilateral flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callouses.  A higher 50 percent rating is warranted for pronounced bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

In this case, the Veteran's service-connected bilateral plantar fasciitis has been assigned a 10 percent rating prior to August 21, 2015.  As will be discussed, the evidence does not establish the Veteran experienced severe bilateral flat feet with objective evidence of marked deformity, accentuated pain on manipulation and use, swelling on use, or characteristic callouses at any point during this time.

In January 2012, the Veteran was provided with a VA examination.  The examiner noted the Veteran demonstrated tenderness to palpation on her heels bilaterally and regularly used shoe inserts.  However, the examiner indicated the Veteran did not have hammer toe, hallux valgus, hallux rigidus, or any other foot injury.  No marked deformity, accentuated pain, or callouses were noted, providing evidence against the Veteran's appeal.

Following her examination, she continued to seek consistent treatment for her bilateral foot pain, including use of non-prescription orthotics and at-home physical therapy.  In a May 2012 private treatment record, the reviewing medical professional noted that although the Veteran had tenderness along the central and medial bands of both feet, upon examination she had proper alignment, normal muscle strength, and normal range of motion in both feet.  In an additional private record from October 2012 the medical professional noted she had no major foot deformities.  However, due to her continued pain she was prescribed a Cam Walker and night splint.  

Although these private treatment records reflect the Veteran continued to experience pain and tenderness in both feet, these records do not reflect she experienced objective evidence of marked deformity, accentuated pain on manipulation or use, swelling, or callouses during this period.  Instead, the private medical professional specifically noted the Veteran did not have any marked deformity of her feet.  Therefore, a rating in excess of 10 percent during this period is not warranted.

In August 2015, the Veteran was provided with an additional VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  For the first time during the period on appeal, this examiner noted the Veteran experienced accentuated pain on use of both feet.  Accordingly, entitlement to 20 percent rating effective the date of this examination is warranted, as assigned by the AOJ.

However, the evidence does not establish the Veteran met the criteria associated with a higher, 50 percent rating, including pronounced bilateral flatfoot, marked pronation, extreme tenderness, marked inward displacement, and severe tendon spasm on manipulation.  Instead, the August 2015 VA examiner specifically noted the Veteran did not demonstrate pain on manipulation, characteristic callouses, extreme tenderness, marked deformity, or severe tendon spasm, providing evidence against the Veteran's appeal.

Although the Veteran continued to seek medical treatment, the claims file does not include the report from any additional physical examination of her bilateral feet.  Therefore, the evidence does not establish the Veteran demonstrated symptoms like those associated with pronounced bilateral flat foot at any point during the period on appeal.  Accordingly, her appeal is denied.



Scoliosis

The Veteran is also seeking an increased rating for her service-connected back disability, rated under DC 5242-5237 throughout the period on appeal based on limitation of motion.  Under VA regulations, normal range of motion for the thoracolumbar spine, or back, is flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees in both directions, and rotation to 30 degrees bilaterally.  38 C.F.R. § 4.71a, Plate V.  VA regulations provide that DCs related to the back may be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever results in the higher rating for the Veteran.  

Under the General Formula, a 10 percent rating is assigned for:

* Forward flexion between 60 degrees and 85 degrees, 
* Combined range of motion of the thoracolumbar spine between 120 degrees and 235 degrees, 
* Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or
* Vertebral body fracture with loss of 50 percent or more of the height

An increased 20 percent rating is warranted for:

* Forward flexion between 30 degrees and 60 degrees,
* Combined range of motion of the thoracolumbar spine limited to 120 degrees or less, or
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour

A higher 40 percent rating is warranted for:

* Forward flexion limited to 30 degrees or less, or
* Favorable ankylosis of the entire thoracolumbar spine
Under the IVDS Formula, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during a twelve month period.  An increased 20 percent rating is warranted for incapacitating episodes with a total duration of between two and four weeks.  A higher 40 percent rating is warranted for incapacitating episodes with a total duration of between four and six weeks.  Note (1) defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  4.71a.

Prior to August 2015, the Veteran's back disability has been assigned a 10 percent rating.  As will be discussed, the evidence does not establish the Veteran met the criteria associated with a higher 20 percent rating under the General or IVDS Formulas at any point prior to August 2015.

Private and VA medical records, including a May 2011 x-ray, reflect the Veteran has chronic back pain with scoliosis throughout the period on appeal.  However, despite this she consistently demonstrated flexion in excess of 60 degrees and combined range of motion of her spine in excess of 120 degrees.  During her January 2012 VA examination, she demonstrated pain-free forward flexion to 90 degrees and a combined range of motion of 120 degrees, even after repetitive use.  Although she endorsed experiencing back spasms during flare-ups, she did not describe that these spasms resulted in abnormal gait or spinal contour.  Instead, during her January 2012 physical examination no guarding or muscle spasm was noted.  Therefore, the Veteran did not meet the criteria associated with a higher rating under the General Formula.  

Additionally, the examiner specifically noted that the Veteran did not experience IVDS or any incapacitating episodes.  Accordingly, a higher rating is also not warranted under the IVDS Formula.

The claims file reflects the Veteran continued to seek treatment for her back pain, including use of a back brace and TENS unit.  However, no additional range of motion testing was conducted during her treatment, and no incapacitating episodes or muscle spasm severe enough to result in abnormal gait were noted.  Therefore, the evidence does not establish the Veteran met the criteria associated with a rating in excess of 10 percent under either the General or IVDS Formulas during this time.

In August 2015, she was provided with an additional VA examination, and as a result of this report her service-connected back was assigned a higher 20 percent rating.  During this examination, she demonstrated forward flexion limited to 60 degrees for the first time during the period on appeal.  Accordingly, her higher 20 percent rating was warranted.

However, the evidence does not establish the Veteran's forward flexion was limited to 30 degrees or less or she experienced favorable ankylosis of the thoracolumbar spine at any point during the period on appeal.  Instead, during her August 2015 VA examination, she demonstrated pain-free flexion to 60 degrees, and combined pain-free range of motion to 200 degrees, even after repetitive use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, the examiner noted she did not experience back muscle spasm which would lead to abnormal gait, or any episodes of IVDS.  Accordingly, the criteria for a rating in excess of 20 percent under the General or IVDS Formulas have not been met.

Finally, VA regulations also provide that any associated objective neurological abnormalities, if found to exist, should be separately rated under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  However, the evidence does not establish the Veteran experienced any neurological abnormalities associated with her service-connected back disability at any point during the period on appeal.  Instead, during both her January 2012 and August 2015 VA examinations, the examiners specifically noted she had no symptoms of radiculopathy or any other neurological abnormalities.  Therefore, no separate or higher rating is warranted for a neurological abnormality.

Based on all the foregoing, the evidence does not establish the Veteran's service-connected back disability warranted a rating in excess of 10 percent prior to August 21, 2015, or a rating in excess of 20 percent after that point.  Accordingly, the criteria for increased ratings have not been met, and the Veteran's appeal is denied.

Additional Considerations

In considering both of the above appeals, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral feet and back disabilities that would render the schedular criteria inadequate.  Her main symptoms were complaints of limitation of motion and pain, especially upon standing.  These symptoms were both specifically contemplated in the schedular ratings that were assigned above.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, in this case the evidence does not establish the Veteran is unable to work as a result of her service-connected disabilities.  In her May 2012 written Notice of Disagreement, the Veteran described having to change jobs in order to reduce the amount of time standing and walking, suggesting she continues to be employed.  The evidence does not suggest she stopped working at any point during the period on appeal.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected bilateral feet and back disabilities.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in February 2011, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, post-service VA treatment records, and available private treatment records have all been obtained and associated with the claims file.  In April 2015, the VA sent the Veteran a letter asking her to complete the medical release for complete records from the Alexandria Healthcare Center so these relevant records could be obtained by the VA, however the Veteran did not respond.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without cooperation from the Veteran, no further actions were available to, or required by, the VA.
 
Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

She was provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her disabilities.  Furthermore, neither the Veteran nor her representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.






ORDER

Entitlement to a rating in excess of 10 percent for service-connected bilateral plantar fasciitis prior to August 21, 2015 is denied.

Entitlement to a rating in excess of 30 percent for service-connected bilateral plantar fasciitis is denied.

Entitlement to a rating in excess of 10 percent for service-connected scoliosis prior to August 21, 2015 is denied.

Entitlement to a rating in excess of 20 percent for service-connected scoliosis is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


